IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-640

                               Filed: 4 September 2018

Wilson County, No. 12 CRS 053186

STATE OF NORTH CAROLINA,

             v.

DEVON SHAMARK CROOMS, Defendant,

             v.

AGENT ASSOCIATES INSURANCE, LLC, Surety.


      Appeal by Wilson County Board of Education from order entered 23 February

2017 by Judge Milton F. Fitch, Jr. in Wilson County Superior Court. Heard in the

Court of Appeals 16 November 2017.


      No brief filed for the State, Defendant, or Surety.

      Schwartz & Shaw, P.L.L.C., by Kristopher L. Caudle and Rebecca M. Williams,
      for Wilson County Board of Education, respondent-appellant.


      BERGER, Judge.


      The Wilson County Board of Education (“the Board”) appeals the February 23,

2017 order, which granted a petition for the remission of a bond forfeiture filed by

Agent Associates Insurance, LLC (the “Surety”) through its bond agent Roland M.

Loftin, Jr. (“Loftin”). The Board argues that the petition for remission did not provide

statutorily required evidence to support the Surety’s motion, and in partially granting
                                        STATE V. CROOMS

                                        Opinion of the Court



the relief sought by the Surety, the trial court erred. We agree, and reverse the order

of the trial court.

                            Factual and Procedural Background

       In November 2015, Devon Shamark Crooms (“Defendant”) was on trial for

being an accessory before the fact to murder. Prior to his trial, Defendant had been

placed on pretrial release1 through the Wilson County Sheriff’s Department. As a

condition of his release, Defendant was equipped with an electronic-monitoring

device worn on his ankle. An individual with the Wilson County Sheriff’s Department

monitored the device and would receive an alert if it was tampered with or removed.

       Defendant was present in court for his trial when the State presented its case

in chief. After all evidence had been presented to the jury, and immediately following

the charge conference, Defendant left the courtroom during the lunch recess on

November 19, 2015. While out of the courtroom, Defendant removed his electronic-

monitoring ankle bracelet and absconded. After Defendant failed to return for the

remainder of the trial, it was completed in his absence. An order for Defendant’s

arrest was entered on the day he had absconded, and Defendant was eventually

arrested near Miami, Florida.




       1  Counsel for the Board failed to include in the record a standard AOC-CR-200 form describing
the conditions of pretrial release for Defendant. There may have been other relevant conditions of
pretrial release, and those stated herein are based on our review of the record and the transcript of
the hearing.

                                                -2-
                                  STATE V. CROOMS

                                  Opinion of the Court



      As an additional condition for Defendant’s pretrial release, bail had been set

at $50,000.00. To cover bail, Defendant paid $1,400.00 of the $3,000.00 premium to

have a $50,000.00 appearance bond issued by Loftin as bail agent for the Surety.

Because Defendant had absconded from trial, the Wilson County Clerk of Court

issued a Bond Forfeiture Notice on November 23, 2015.

      Loftin testified at the hearing on his petition for remission of the bond

forfeiture that after Defendant fled, Loftin went to great lengths to return Defendant

into custody.   Loftin testified that he had spent approximately $80,000.00 and

traveled as far as New Jersey in an attempt to find Defendant and return him to

custody. Loftin filed a motion to set aside the bond forfeiture on March 7, 2016. On

May 19, 2016, the motion was denied, and a final judgment of forfeiture of the

$50,000.00 bond was entered by the trial court and satisfied by the Surety.

      On December 20, 2016, the Surety filed its Petition for Remission from Final

Judgment of Forfeiture contending that there were extraordinary circumstances that

would justify relief from the bond forfeiture. On February 23, 2017, the trial court

found that extraordinary circumstances existed, and noted the following during the

hearing on the petition:

             In this particular case I see nothing that the bail agent did
             wrong up until the defendant had left court. He brought
             him to court every time he was scheduled to be in court.
             And even on this particular occasion he brought him to
             court and the man left after trial was in progress and the
             matter was ready to go to the jury.


                                         -3-
                                   STATE V. CROOMS

                                   Opinion of the Court




             Now a bail agent doesn’t sit with a defendant seven days a
             week, 24 hours a day and does not have the ability to move
             that person in and out.

             And in this particular case this individual was on a pretrial
             monitor and he walked away from the pretrial monitor as
             well as the bail agent. . . . [C]ertainly the sheriff would have
             gotten the first warning to be the first responder. Is not
             there equal, based on release, liability on the sheriff as also
             on the bail agent?

             ...

             And in this particular case, because of the severity [of the
             offense], the agent never could have signed the bond if the
             person were not hooked up to a monitor. So then in that
             particular case, is there equal liability on the sheriff as well
             as the bail agent?

             ...

             I mean isn’t that the real reason that we even have pretrial
             monitors? If not, if not, then all you got to do is just do
             away with the bail agents. Maybe that’s the way we’re
             going. Just hook everybody up to a monitor. And then if
             they run, then who does the School Board sue then?

             ...

             [Factors to] consider are the diligence of the surety of
             staying abreast of the defendant’s whereabouts prior to the
             date of appearance. Because he brought him here. He got
             him here. He came. Not one day. He came two days. And
             then three days. And then in the middle of the trial
             something happened and he didn’t come back. They were
             in trial.

The trial court then ordered the Board to remit $7,500.00 to the Surety.



                                          -4-
                                  STATE V. CROOMS

                                  Opinion of the Court



      The Board timely appeals, arguing that Surety’s motion for relief did not

comply with the requirements of N.C. Gen. Stat. § 15A-544.8, and thus, the trial court

erred in granting Surety’s motion for relief. We agree and reverse.

                                       Analysis

      The requirements for seeking and allowing relief from a final judgment of

forfeiture are set forth by statute, and “[t]here is no relief from a final judgment of

forfeiture except as provided in this section.” N.C. Gen. Stat. § 15A-544.8(a) (2017).

A court may grant relief from a final judgment of forfeiture only when “extraordinary

circumstances exist that the court, in its discretion, determines should entitle that

person to relief,” or when notice was not properly given to the person seeking relief.

N.C. Gen. Stat. § 15A-544.8(b).

      For a party to obtain relief from a final judgment of forfeiture, Section 15A-

544.8(c) sets forth the following procedure:

          (1) At any time before the expiration of three years after the
              date on which a judgment of forfeiture became final, any of
              the following parties named in the judgment may make a
              written motion for relief under this section:

             a. The defendant.
             b. Any surety.
             c. A professional bondsman or a runner acting on behalf
                of a professional bondsman.
             d. A bail agent acting on behalf of an insurance company.

             The written motion shall state the reasons for the motion
             and set forth the evidence in support of each reason.



                                         -5-
                                       STATE V. CROOMS

                                       Opinion of the Court



           (2) The motion shall be filed in the office of the clerk of superior
               court of the county in which the final judgment was,
               entered. The moving party shall, under G.S. 1A-1, Rule 5,
               serve a copy of the motion on the district attorney for that
               county and on the attorney for the county board of
               education.

           (3) A hearing on the motion shall be scheduled within a
               reasonable time in the trial division in which the defendant
               was bonded to appear.

           (4) At the hearing the court may grant the party any relief
               from the judgment that the court considers appropriate,
               including the refund of all or a part of any money paid to
               satisfy the judgment.

N.C. Gen. Stat. § 15A-544.8(c) (emphasis added). In construing this Section, this

Court’s duty is “to carry out the intent of the legislature. As a cardinal principle of

statutory interpretation, if the language of the statute is clear and is not ambiguous,

we must conclude that the legislature intended the statute to be implemented

according to the plain meaning of its terms.” State v. Dunn, 200 N.C. App. 606, 608-

09, 685 S.E.2d 526, 528 (2009) (purgandum2).

       Based upon the plain language of the statute, the motion for relief from the

judgment of forfeiture was required to “state the reasons for the motion and set forth

the evidence in support of each reason.” N.C. Gen. Stat. § 15A-544.8(c)(1). The



       2  Our shortening of the Latin phrase “Lex purgandum est.” This phrase, which roughly
translates “that which is superfluous must be removed from the law,” was used by Dr. Martin Luther
during the Heidelberg Disputation on April 26, 1518 in which Dr. Luther elaborated on his theology
of sovereign grace. Here, we use purgandum to simply mean that there has been the removal of
superfluous items, such as quotation marks, ellipses, brackets, citations, and the like, for ease of
reading.

                                               -6-
                                   STATE V. CROOMS

                                   Opinion of the Court



motion filed by the Surety seeking relief from the forfeiture merely alleged that “there

were extraordinary circumstances . . . that would justify a relief under N.C. Gen. Stat.

§ 15A-544.8 from the bond forfeiture, said circumstances to be presented via affidavit

and/or testimony at the hearing on this Motion.” Beyond stating “extraordinary

circumstances” as the reason for the motion, the Surety failed to comply with the

statutory requirement to set forth evidence.        Because of the deficiencies of the

Surety’s motion, the trial court had no grounds on which to grant the motion, and it

should have been summarily denied. Therefore, this failure of the Surety to comply

with the plain language of the statue compels us to reverse the order of the trial court.

      REVERSED.

      Judges HUNTER and INMAN concur.




                                          -7-